Citation Nr: 0116799	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for left calf pain, tarsal 
tunnel syndrome, and L5-S1 nerve root irritation.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied his claims of service connection for left 
calf pain, tarsal tunnel syndrome, and L5-S1 nerve root 
irritation as not well grounded.

It is noted that, in connection with this appeal, the veteran 
requested and was scheduled for a videoconference hearing 
before a Member of the Board.  Although he was notified of 
the time and date of the hearing by mail sent to his last 
known address, he failed to appear and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2000), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of his claims based on the 
evidence of record.


REMAND

The veteran claims that his left calf pain, tarsal tunnel 
syndrome, and L5-S1 nerve root irritation were incurred in 
service as a result of "strenuous activity" in the course 
of his military duties in a grave registration unit, "to 
include jumping from hovering helicopters when it was 
impossible to land."  He indicated that "[b]y looking at my 
duties you should be able to visualize my activities and the 
level of physical activity and risk involved."  

The veteran's service medical records show that he was seen 
on several occasions for complaints related to his 
preexisting pes planus.  However, the records are negative 
for complaint or clinical finding of a disability manifested 
by left calf pain, tarsal tunnel syndrome, or L5-S1 nerve 
root irritation.  At his October 1969 service separation 
medical examination, his lower extremities, spine, 
musculoskeletal system, and neurological system were normal 
on clinical evaluation.  

The RO also obtained the veteran's personnel record (DA Form 
20) which shows no indication that his duties in service 
included grave registration.  Rather, the records show that 
he served as a cook and a reports clerk.  

As set forth above, in its April 1999 rating decision, the RO 
determined that the veteran's claims of service connection 
for left calf pain, tarsal tunnel syndrome, and L5-S1 nerve 
root irritation were not well grounded in light of the fact 
that the record contained no evidence of the claimed 
disabilities in service and no evidence of a link between the 
veteran's claimed disabilities and his military service.  
Since the RO issued that decision, however, there has been a 
significant change in the law.  Recently-enacted legislation, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) contains extensive 
provisions modifying the adjudication of all pending claims.  
The new law revises the former section 5107(a) of title 38, 
U.S. Code, eliminating the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  

The new statutory provisions impose several additional 
obligations on the Secretary.  For example, in the case of a 
claim for disability compensation, the assistance provided by 
the Secretary shall include obtaining records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities, if the claimant furnishes 
information sufficient to locate those records.  VCAA (to be 
codified at 38 U.S.C.A. § 5103A(c)(2)).

In this case, in his January 1999 claim of service connection 
for leg pain, the veteran indicated that he had received 
treatment for that condition from 1984 to the present at the 
Houston VA Medical Center (MC).  A review of the record 
indicates that VA clinical records dated prior to February 
1989 have not yet been requested from that facility.  

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA 
(to be codified at 38 U.S.C.A. § 5103A(d)(1)).  In this case, 
the veteran has not been afforded a VA medical examination 
for the purpose of determining the etiology of his claimed 
left calf pain, tarsal tunnel syndrome, and L5-S1 nerve root 
irritation.  In this regard neither the veteran nor the Board 
are competent to make medical determinations.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In view of the foregoing, the Board finds that additional 
development of the evidence is now required.  Accordingly, 
this case is remanded for the following:

1.  The RO should contact the Houston 
VAMC and request copies of all treatment 
records pertaining to the veteran from 
1984 to February 1989.  

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be scheduled 
for VA medical examination for the 
purpose of obtaining an opinion as to the 
etiology and likely date of onset of any 
current left calf pain, tarsal tunnel 
syndrome, and L5-S1 nerve root 
irritation. The claims folder must be 
made available to the examiner for review 
in conjunction with the medical 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current left calf pain, tarsal tunnel 
syndrome, and L5-S1 nerve root irritation 
is causally related to the veteran's 
military service or any incident therein.  
A complete rationale for all opinion 
expressed by the examiner should be 
provided.  When scheduling the 
examination, the veteran should be 
notified at his last known address of the 
time and place to report for the 
examination, his duty to report for same 
under 38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b).  If he fails to 
report for the scheduled examination, a 
copy of the notification letter must be 
placed in the claims folder.   

3.  The RO should then review the claims 
files to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
responsive to and in complete compliance 
with this remand.  If it is not, remedial 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is complete.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes). 


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

